         Case 19-33884 Document 404 Filed in TXSB on 10/03/19 Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   §
       In re:                                                      § Chapter 11
                                                                   §
       SHALE SUPPORT GLOBAL HOLDINGS,                              § Case No. 19-33884 (DRJ)
       LLC, et al.,1                                               §
                                                                   § (Jointly Administered)
                        Debtors.                                   §
                                                                   §

                STIPULATION AND AGREED ORDER RESOLVING PROOF OF
                 CLAIM NOS. 23 AND 28 FILED BY COYOTE LOGISTICS, LLC

        This stipulation and agreed order (the “Stipulation and Agreed Order”) is made by and

between the above-captioned debtors and debtors in possession (collectively, the “Debtors”) and

Coyote Logistics, LLC (“Coyote Logistics,” and together with the Debtors, the “Parties”).

        WHEREAS, on July 11, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief in this Court under chapter 11 of title 11 of the United States Code;

        WHEREAS, on July 12, 2019, the Court entered an order [Docket No. 6] authorizing the

retention and appointment of Donlin, Recano & Company, Inc. (“DRC”) as Claims, Noticing,

and Solicitation Agent, and directing DRC to maintain the Official Claims Register in these

chapter 11 cases;

        WHEREAS, on July 29, 2019, the Court entered an order [Docket No. 92], which,

among other things, established (a) August 30, 2019 as the deadline for all non-governmental

entities holding or wishing to assert a “claim” (as defined in section 101(5) of the Bankruptcy


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address for
Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors, it is
600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 46006478v2
            Case 19-33884 Document 404 Filed in TXSB on 10/03/19 Page 2 of 4



Code) against any of the Debtors that arose before the Petition Date to file a proof of such claim

in writing and (b) January 7, 2020 as the deadline for all governmental entities holding or

wishing to assert a “claim” (as defined in section 101(5) of the Bankruptcy Code) against any of

the Debtors that arose before the Petition Date to file a proof of such claim in writing;

           WHEREAS, on July 31, 2019, Coyote Logistics filed a proof of claim against Southton

Rail Yard, LLC (“Claim No. 24”) on the Official Claims Register in the amount of $3,600,000.00

on account of a Settlement and Release Agreement and Amended Settlement and Release

Agreement by and between Southton Rail Yard and Coyote Logistics;

           WHEREAS, on July 31, 2019, Coyote Logistics filed duplicate proofs of claim against

Shale Support Holdings, LLC (“Claim No. 23” and “Claim No. 28” on the Official Claims

Register, and together with Claim No. 24, the “Claims”) in the amount of $3,600,000.00 on

account of a Guarantee Agreement by Shale Support Holdings, LLC in favor of Coyote Logistics;

           WHEREAS, on September 20, 2019, the Debtors filed the Debtors’ Third Omnibus

Objection to Certain Proofs of Claim (Wrong Case Claims) (the “Objection”),2 which, among

other things, seeks to disallow and expunge Claim No. 23 and Claim No. 28 as having been filed

against the Wrong Debtor and being duplicative of Claim No. 24;

           WHEREAS, as a result of the discussions between the Parties concerning the Claims and

the Objection, the Parties have reached an agreement resolving the Claims as set forth herein.

           NOW, THEREFORE, in consideration of the foregoing recitals, which are incorporated

into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:




2
    Capitalized but undefined terms herein shall have the same meaning as ascribed to them in the Objection.
                                                           2
ACTIVE 46006478v2
        Case 19-33884 Document 404 Filed in TXSB on 10/03/19 Page 3 of 4



        1.      Effective upon entry of this Stipulation and Agreed Order by the Court, (a) Coyote

Logistics hereby withdraws Claim No. 23 with prejudice and (b) the Debtors hereby withdraw the

Objection solely as it relates to Claim No. 23 and Claim No. 28.

        2.      This Stipulation and Agreed Order shall not affect Claim No. 24 or Claim No. 28

(the “Surviving Claims”), which shall be Coyote Logistics’ surviving claims.

        3.      Notwithstanding the relief granted in this Stipulation and Agreed Order and any

actions taken pursuant to such relief, nothing in this Stipulation and Agreed Order shall be deemed:

(a) an admission as to the validity of any prepetition claim against a Debtor entity, including

without limitation, the Surviving Claims; (b) a waiver of any party’s right to dispute any prepetition

claim, including without limitation, the Surviving Claims, on any grounds; (c) a promise or

requirement to pay any prepetition claim, including without limitation, the Surviving Claims;

(d) an implication or admission that any particular claim is of a type specified or defined in the

Objection or any order granting the relief requested by the Objection; (e) a request or authorization

to assume any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; or (f) a waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable

law.

        4.      The terms and conditions of this Stipulation and Agreed Order shall be immediately

effective and enforceable upon its entry.

        5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Stipulation and Agreed Order.

        6.      Donlin, Recano & Company, Inc., as Claims, Noticing, and Solicitation Agent, is

authorized and directed to update the claims register maintained in these chapter 11 cases to reflect

the relief granted in this Stipulation and Agreed Order.


                                                  3
ACTIVE 46006478v2
        Case 19-33884 Document 404 Filed in TXSB on 10/03/19 Page 4 of 4



        7.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Stipulation and Agreed Order.

IT IS SO ORDERED.

Signed: ____________, 2019
                                           _________________________________________
                                           HONORABLE DAVID R. JONES
                                           CHIEF UNITED STATES BANKRUPTCY JUDGE

STIPULATED AND AGREED TO BY:

 GREENBERG TRAURIG, LLP                             ADAMS AND REESE LLP

 By: /s/ David R. Eastlake                          By: /s/ Lisa M. Hedrick
 Shari L. Heyen                                     Lisa M. Hedrick, S.D. Tx. Bar No. 59299
 Texas Bar No. 09564750                             701 Poydras Street, Suite 4500
 HeyenS@gtlaw.com                                   New Orleans, LA 70139
 Karl D. Burrer                                     Phone: 504-581-3234
 Texas Bar No. 24043584                             Fax: 504-566-0210
 Burrerk@gtlaw.com                                  lisa.merz@arlaw.com
 David R. Eastlake
 Texas Bar No. 24074165                             Attorneys for Coyote Logistics, LLC
 EastlakeD@gtlaw.com
 1000 Louisiana St., Suite 1700
 Houston, Texas 77002
 Telephone:     (713) 374-3500
 Facsimile:     (713) 374-3505

 Counsel for the Debtors and Debtors in
 Possession


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 3, 2019 a true and correct copy of the
foregoing was electronically filed with the Clerk of the United States Bankruptcy Court for the
Southern District of Texas, and was served upon the parties eligible to receive notice through the
Court’s ECF facilities by electronic mail.

                                                /s/ David R. Eastlake
                                                David R. Eastlake




                                                   4
ACTIVE 46006478v2
